        Case 1:17-cv-01875-RMC Document 112 Filed 03/12/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
ORGANIC TRADE ASSOCIATION,         )
                                   )
            Plaintiff,             )
                                   )
      v.                           )    Civil Action No. 17-1875 (RMC)
                                   )
UNITED STATES DEPARTMENT,          )
OF AGRICULTURE, et al.,            )
                                   )
            Defendants.            )
__________________________________ )

                                            ORDER

               This lawsuit represents the administrative process at its never-ending worst: after

ten years of work, the United States Department of Agriculture (USDA) issued a final rule

concerning Organic Livestock and Poultry Practices (OLPP Rule), 82 Fed. Reg. 7042 (January

19, 2017); under a new Administration, USDA then three times unilaterally issued a rule

delaying the effective date of the OLPP Rule; and on March 13, 2018, USDA issued a Final

Withdrawal Rule, 83 Fed. Reg. 10775, by which it terminated the OLPP Rule. The Organic

Trade Association (OTA), a proponent of the OLPP Rule, initially filed suit in 2017, objecting to

the delays. See Compl. [Dkt. 1]; First Am. Compl. [Dkt. 13]. It then complained of the

Withdrawal Rule. See Second Am. Compl. [Dkt. 80]. OTA filed its motion for summary

judgment on October 31, 2019 and, after two extensions of time, USDA was expected to file an

opposition when it suddenly asked for remand. The motion for remand is ripe for review. 1



1
  See Defs.’ Mot. to Stay Summ. J. Proceedings and for Voluntary Remand or, in the Alternative,
for an Extension of Time [Dkt. 102]; Opp’n to Defs.’ Request for a Stay and Voluntary Remand
[Dkt. 105]; Defs.’ Reply in Supp. of Mot. for Voluntary Remand or, in the Alternative, for an
Extension of Time [Dkt. 106]; Defs.’ Status Report Regarding Mot. for Voluntary Remand [Dkt.



                                                1
         Case 1:17-cv-01875-RMC Document 112 Filed 03/12/20 Page 2 of 3



                USDA seeks remand to correct a series of admitted flaws in the cost/benefit

analysis in the OLPP Rule that were carried over into the Withdrawal Rule. OTA’s underlying

challenges to the Withdrawal Rule involve claims that USDA incorrectly concluded that it

lacked authority to publish the OLPP Rule in the first place and that the Withdrawal Rule

contained errors in its economic analysis.

                Anxious to resolve the fundamental question of USDA’s authority, OTA urges the

Court to deny remand and continue this litigation, rather than permit USDA to spend an

unknown amount of time on additional economic modeling—which is not directly at issue and

will likely lead to further litigation if the analysis is, again, incorrect. USDA protests that the

cost/benefit analysis informed its actions when implementing the Withdrawal Rule; that there

were analytic errors in both the OLPP Rule and the Withdrawal Rule; and that the correct

analysis will benefit the parties and Court in further litigation.

                A Court has “broad discretion to grant or deny an agency’s motion to remand.”

Util. Solid Waste Activities Grp. v. EPA, 901 F.3d 414, 436 (D.C. Cir. 2018). Courts in this

Circuit routinely grant agency motions for voluntary remand “so long as ‘the agency intends to

take further action with respect to the original agency decision on review.’” Id. (quoting Limnia,

Inc. v. Dep’t of Energy, 857 F.3d 379, 386 (D.C. Cir. 2017)). Courts favor voluntary remand

where possible because they “prefer[ ] to allow agencies to cure their own mistakes rather than

wast[e] the courts’ and the parties’ resources reviewing a record that both sides acknowledge to

be incorrect or incomplete.” Ethyl Corp. v. Browner, 989 F.2d 522, 524 (D.C. Cir. 1993).




108]; Resp. to Defs.’ Status Report [Dkt. 110]; Defs.’ Reply to Pl.’s Resp. to Status Report [Dkt.
111].



                                                   2
           Case 1:17-cv-01875-RMC Document 112 Filed 03/12/20 Page 3 of 3



               The Court is sympathetic to OTA but rules (and cases) are best decided on a

complete record. Any interim decision on the legitimacy of the Withdrawal Rule would be

negated by USDA’s action in amending its reasoning or action by USDA could moot the issues

after briefing and before a decision. Voluntary remand is preferred to ensure the Court has a

complete record at summary judgment.

               To ensure timely action, however, the Court will set a deadline of 180 days for

USDA to publish a final rule, after notice and comment, fully explaining its updated cost/benefit

analysis. After these many efforts, the Department should move quickly.

               Accordingly, it is hereby

               ORDERED that Defendants’ Motion to Stay Summary Judgement Proceedings

and for Voluntary Remand, Dkt. 102, is GRANTED; and it is

               FURTHER ORDERED that the case is remanded to USDA for a period of no

more than 180 days, or until no later than September 8, 2020; and it is

               FURTHER ORDERED that the case is STAYED; and it is

               FURTHER ORDERED that the parties shall submit a joint status report no later

than September 8, 2020 or two weeks after a revised final rule has been published, whichever is

earlier.



Date: March 12, 2020
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge




                                                3
